Order entered September 13, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01599-CV

                            VICTOR MALDONADO, Appellant

                                             V.

                 SUMEER HOMES, INC., PALMER DRYWALL, L.L.C.,
                  AND ISC BUILDING MATERIALS, INC., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-10-01137-E

                                         ORDER
       The Court has before it appellee Sumeer Homes, Inc.’s September 11, 2013 unopposed

motion for substitution of counsel. The Court GRANTS the motion and DIRECTS the Clerk of

the Court to remove Robert D. Royse, Jr., as counsel for Sumeer Homes, Inc., and to substitute

William E. Reid and John M. Frick of Reid & Dennis, P.C., as counsel for Sumeer Homes, Inc.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE